Title: Thomas Jefferson to Joseph Dougherty, 24 May 1810
From: Jefferson, Thomas
To: Dougherty, Joseph


          
            
              Dear Joseph
               
                     Monticello 
                     May 24. 10.
            
              I have duly recieved your two letters of the 5th & 14th and am thankful for your aid in the safe delivery of our Merinos. the President, on their arrival, had notified me of it and that he would recieve & forward mine to Orange with his own. from thence I can get them here in a day. 
		  as soon as I heard of
			 their arrival, I made up my mind, instead of recieving thousands of Dollars a piece for their offspring, to lay myself out for furnishing my whole state gratis, by giving a full blooded ram to every county as fast as they can be raised. besides raising from the imported ewe, I shall put as many of my own as the ram is competent to, and as 4. crossings give
			 the pure breed, when that comes in I shall make quick work of furnishing one to every county. by these means I hope to see my own state entirely covered with this valuable race at no expence to
			 the
			 farmers, and the moderate one to me of maintaining the flock while doing it. in the mean time I shall have half bloods 
                     blood 
                     rams the 1st year, ¾ bloods the 2d & ⅞ bloods the 3d to give to my friends. any of these which would be acceptable to you, you shall be welcome to.
			 
			  I shall keep my flock under my
			 own
			 eye; with I have been obliged to do this for some time with my present race, keeping a person constantly following them, attended by the Shepherd’s bitch I recieved from France, perfectly trained to the business. they have now the benefit of as fine pastures as can be, the dog keeping them from injuring the grain in the same inclosures.
			 as Dr Thornton had asked one of those dogs as well as yourself, I have kept a pair of the first litter, & been constantly on the watch for an opportunity of sending them to you; but I have had none,
			 & see no immediate prospect of one. but as they are now of full growth, and it is very embarrasing to have so many, I believe I must give them to some other applicant, & save a pair of
			 the
			 next litter for you. there is a post rider who comes to Charlottesville from Washington once a week. both the pair I have kept for you lead very well. if you could engage him to recieve & carry them to you, I would deliver them to him. the female is a very fine animal indeed,
			 full of intelligence and spirit. she could go the first. the dog has got a leg hurt, so that he could not probably go for 3. or 4. weeks. I will keep them till you can write to me, & say
			 whether
			 you can find means of recieving them. I salute you affectionately.
            
              Th:
              Jefferson
          
          
            P.S. will you propose this to Dr Thornton who will probably join you in an effort to get them.
          
         